DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “STATOR WITH DIVIDED CORES CONNECTED CIRCUMFERNTIALLY”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PG PUB 20170149295 hereinafter “Kawasaki”) in view of Vohlgemuth (US Pg Pub 20140361657 hereinafter “Vohlgemuth). 
Re-claim 1, Kawasaki discloses a stator core (11)comprising a plurality of divided cores (11a) assembled in an annular shape (see Fig.2), wherein each of the plurality of divided cores includes a yoke part extending in a circumferential direction (12), each the yoke part includes a first facing section (14b) and a second facing section (14a) each facing a yoke part of another adjacent divided core (see Fig.3, Fig.4), the first facing section includes an inner circumferential protrusion (location of 12c) formed on an inner circumferential side (see Fig.3), an outer circumferential protrusion (26) formed on an outer circumferential side (26 is outer), and a central recess (location of 12a) formed between the inner circumferential protrusion and the outer circumferential protrusion (see Fig.3 ad Fig.4), the second facing section (14a) includes an inner circumferential notch (notch at 12d) formed on the inner circumferential side (inner side), an outer circumferential notch (notch at 27) formed on the outer circumferential side, and a central protrusion (protrusion at 12b) formed between the inner circumferential notch and the outer circumferential notch (see Fig.3,Fig.4), in a state in which the plurality of divided cores are assembled (see Fig.3 and Fig.4), the inner circumferential protrusion faces the inner circumferential notch, the outer circumferential protrusion faces the outer circumferential notch, and the central recess faces the central protrusion (see Fig.3 and Fig.4).

    PNG
    media_image1.png
    709
    674
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    694
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    471
    622
    media_image3.png
    Greyscale

	Kawasaki fails to explicitly teach the outer circumferential protrusion is formed so as to have a width larger in a direction orthogonal to a circumference direction than that of the inner circumferential protrusion.  
	However, Vohlgemuth shows that the outer circumferential protrusion (27 width) is formed so as to have a width larger (see Fig.9, 27 is larger than width of 21 in radial direction which is orthogonal to circumferential direction) in a direction orthogonal (see Fig.9) to a circumference direction than that of the inner circumferential protrusion (annotated Fig.9).  
	Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the dimensions or show the size of the protrusions disclosed by Kawasaki wherein the outer circumferential protrusion is formed so as to have a width larger in a direction orthogonal to a circumference direction than that of the inner circumferential protrusion as shown by Vohlgemuth to minimize the material used and providing nested hooks and better manufacturing and solid quality simple product (Vohlgemuth, P[0005-0007]), furthermore, h is changeable, and is a dimension that is a variable to change see Fig.5a form Kawasaki).

    PNG
    media_image4.png
    531
    653
    media_image4.png
    Greyscale

Re-claim 2, Kawasaki as modified discloses the stator core according to claim 1, wherein in a state in which the plurality of divided cores are assembled (see Fig.3, or Fig.4), the inner circumferential protrusion and the inner circumferential notch contact each other at each of the first facing section and the second facing section (see Fig.3 and Fig.4) that the plurality of divided cores include, and at least some of 4Docket No.: 5376-014positions other than the inner circumferential protrusion and the inner circumferential notch do not contact each other (annotated Fig.5a, at location of 31, or at location between end of 14b, 14a, they do not touch, many positions do not touch in both cores).  
Re-claim 3, Kawasaki as modified discloses the stator core according to claim 2, wherein a contact part (contact part at 32, in Fig.5a) that the inner circumferential protrusion (at 12c) and the inner circumferential notch (at 12d, end of 14a) contact is constituted by a flat surface (the line 17 going through is flat surface at 32).  
Re-claim 4, Kawasaki as modified discloses the stator core according to claim 1, wherein the outer circumferential protrusion (portion 26) includes a first end portion (annotated Fig.5a) 
Re-claim 5, Kawasaki as modified discloses the stator core according to claim 1, 
	Kawasaki shows substantially sloped part that is inclined substantially diagonally (any points that are on 26) 
	Kawasaki fails to explicitly teach wherein a sloped part (part of the bottom of 27 portion) inclined diagonally with respect to the circumference direction is formed in a portion of the outer circumferential protrusion, and a portion of the central protrusion that faces the sloped part is formed diagonally.  
	However, Mohlgemuth shows that wherein a sloped part (part of the bottom of 27 portion, shown in Fig.9) inclined diagonally (see arrows in Fig.9) with respect to the circumference direction (direction of arrows in Fig.9) is formed in a portion of the outer circumferential protrusion (portion of 27), and a portion of the central protrusion (top portion of the protrusion portion 20, see Fig.9) that faces the sloped part is formed diagonally (they are touching and formed diagonally, tip of 26 and bottom tip of 27, see Fig.9).  
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the show sloped parts of the protrusion portions that are facing each other disclosed by Kawasaki wherein a sloped part (part of the bottom of 27 portion) inclined diagonally with respect to the circumference direction is formed in a portion of the outer circumferential protrusion, and a portion of the central protrusion that faces the sloped part is formed diagonally as shown by Vohlgemuth to minimize the material used and providing nested hooks and better manufacturing and solid quality simple product (Vohlgemuth, P[0005-0007]).

    PNG
    media_image4.png
    531
    653
    media_image4.png
    Greyscale

Re-claim 6, Kawasaki discloses method of manufacturing a stator core (11, assembled stator core) configured by assembling (P[0070, core 11a is assembled in cylindrical shape) a plurality of divided cores (11a) assembled in an annular shape (see Fig.2), wherein each of the plurality of divided cores includes a yoke part extending in a circumferential direction (12), each the yoke part includes a first facing section (14b) and a second facing section (14a) each facing a yoke part of another adjacent divided core (see Fig.3, Fig.4), the first facing section includes an inner circumferential protrusion (location of 12c) formed on an inner circumferential side (see Fig.3), an outer circumferential protrusion (26) formed on an outer circumferential side (26 is outer), and a central recess (location of 12a) formed between the inner circumferential protrusion and the outer circumferential protrusion (see Fig.3 ad Fig.4), the second facing section (14a) includes an inner circumferential notch (notch at 12d) formed on the inner circumferential side (inner side), an outer circumferential notch (notch at 27) formed on the outer circumferential side, and a central protrusion (protrusion at 12b) formed between the inner circumferential notch and the outer circumferential notch (see Fig.3,Fig.4), in a state in 

    PNG
    media_image3.png
    471
    622
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    505
    694
    media_image2.png
    Greyscale
 

	However, Vohlgemuth shows that the outer circumferential protrusion (27 width) is formed so as to have a width larger (see Fig.9, 27 is larger than width of 21 in radial direction which is orthogonal to circumferential direction) in a direction orthogonal (see Fig.9) to a circumference direction than that of the inner circumferential protrusion (annotated Fig.9).  
	Therefore, It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the dimensions or show the size of the protrusions disclosed by Kawasaki wherein the outer circumferential protrusion is formed so as to have a width larger in a direction orthogonal to a circumference direction than that of the inner circumferential protrusion as shown by Vohlgemuth to minimize the material used and providing nested hooks and better manufacturing and solid quality simple product (Vohlgemuth, P[0005-0007]), furthermore, h is changeable, and is a dimension that is a variable to change see Fig.5a form Kawasaki).

    PNG
    media_image4.png
    531
    653
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834